Appellant, on rehearing, urged that Chandler v. Washington Toll Bridge Authority et al., 17 Wash. 2d 591, 137 P.2d 97, in effect overcomes McKevitt v. Golden Age Breweries, 14 Wash. 2d 50,126 P.2d 1077, heretofore relied upon.
Not only an independent analysis of Chandler v. Washington Toll Bridge Authority *Page 389 
et al., supra, but also the conclusion and interpretation placed upon it by subsequent decisions of the court, show it is not applicable to the situation herein, because it did not consider and was not based upon an implied contract.
"Appellant does not rely upon any contract implied in fact. Indeed, his complaint contains no allegations which could be construed as alleging the existence of any such contract. None of his allegations warrants even an implication that appellant rendered services at respondent's request, or rendered any such services with any idea that respondent would pay him therefor. His sole contention is that the allegations of his complaint show that respondent is liable to him upon a quasi contract.
"In the case of Byram v. Thurston County, 141 Wash. 28,251 P. 103, 107, 252 P. 943, this court, in discussing the nature of quasi contracts, said: 'A contract implied in law is an obligation imposed upon a person by the law, not in pursuance of his intention and agreement, either express or implied, but found against his will and design, because the circumstances between the parties are such as to render it just that one should have a right and the other a corresponding liability similar to that which would arise from a contract between them. This kind of obligation rests upon the principle that whatsoever it is certain a man ought to do, that the law will suppose him to have promised to do.' " Chandler v. Washington Toll Bridge Authority et al., supra [17 Wash. 2d 591, 137 P.2D 101]
In the case at bar, the court expressly found and the record clearly shows the case was so presented and considered thus:
That there exists between the plaintiff and the defendants here an implied contract by the defendants authorizing and directing the plaintiff to appear for and on behalf of said defendants and each of them for a consideration of fifty per cent of the net recovery in said litigation, and that plaintiff has a lien on the funds so recovered for his attorney's fees in said cause."
Thus, Chandler v. Washington Toll Bridge Authority et al. really supports the conclusion heretofore reached herein.
This construction of the above case on this point is borne out in Western Asphalt Co. v. Valle, 25 Wash. 2d 428,171 P.2d 159, at page 164;
"Appellant relies upon the case of Chandler v. Washington Toll Bridge Authority, 17 Wash. 2d 591, 137 P.2d 97. The facts in the case cited differ so greatly from the facts contained in the record before us that the case is not here in point. In the Chandler case the plaintiff, seeking to hold the defendants liable to him, relied largely upon the doctrine of unjust enrichment; while in the case at bar respondent contends that it should recover upon a contract implied in fact.
* * * * * * *Page 390 
" '(§ 9) F. Acceptance of, or Assent to, Services — 1. In General. Irrespective of a precedent request, where beneficial services or valuable materials have been rendered and accepted, the law will ordinarily imply a promise to pay their reasonable value, the intent to pay being found as a part of the agreement. In other words, the acceptance of valuable services and materials, raises a presumption of intent to pay, or that the services were to be compensated, or a presumption of legal liability, and, while such presumption is not conclusive, it is sufficient to throw upon the person contesting liability the burden of showing an agreement or other circumstances indicating that the services were to be gratuitous. * * * '
"The foregoing statements are supported by 1 Williston on Contracts (Revised Edition), §§ 36 and 36A, pp. 93 to 98; 3 Page on the Law of Contracts, 2d Ed., § 1442, p. 2466, § 1444, p. 2470, § 1445, p. 2470, § 1446, p. 2472; 6 R.C.L., title, Contracts § 6, pp. 587, 588.
* * * * * * *
"Again, it is not necessary that the defendant should have believed that the plaintiff expected pay. If as a reasonable man he should have understood from what he knew that such was the expectation, he would be bound by accepting the services. Day v. Caton, 119 Mass. 513, 20 Am.Rep. 347. * * *"
With like import is Christie v. Port of Olympia, 27 Wash. 2d 534,179 P.2d 294, at page 302.
These additional authorities cited by respondent support the affirmance of the judgment herein: Emerson v. Superior Court,29 Cal. App. 539, 84 P.2d 1059, at page 1061; Young et al. v. Bruere et al., 78 Cal. App. 127, 248 P. 301, at page 302, Central Railroad  Banking Co., v. Pettus, 113 U.S. 116,5 S. Ct. 387, 392, 28 L. Ed. 915, at Page 919:
" * * * The creditors who were entitled to the benefit of the decree had only to await its execution in order to receive the full amount of their claims; and that result was due to the skill and vigilance of the appellees, so far as the result of litigation may, in any case, be referred to the laborers of counsel. When creditors filed their claims they had notice, by the bill, that the suit was brought, not exclusively for the benefit of the complainants therein, but equally for those of the same class who should come in and contribute to the expenses of the litigation. Those expenses necessarily included reasonable counsel fees, which, upon every ground of justice, should be estimated with reference as well to the claims of the complainants who undertook to protect the rights of all the unsecured creditors, as of the claims of those who accepted the fruits of the labors of complainants and their solicitors. We are of opinion that the appellees are entitled to reasonable compensation for their professional services in establishing a lien in behalf of the unsecured creditors of the *Page 391 
Montgomery  West Point Railroad Company, upon the property described in the suit instituted by Branch, Sons  Co., and others, * * *."
The judgment should be affirmed.